UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6268



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD DEAN MEARS,

                                              Defendant - Appellant.



                            No. 98-6269



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD DEAN MEARS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CR-84-194, CR-84-218)


Submitted:   November 19, 1998            Decided:   December 1, 1998
Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Dean Mears, Appellant Pro Se. Douglas Cannon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard Mears appeals orders of the district court denying his

motion to rescind restitution and clarify his sentence. The dis-

trict court denied the motion on the ground that Mears’s arguments

were not compelling. We conclude that the district court lacked

jurisdiction to grant the relief sought by Mears. As he is outside

the time limits specified in Fed. R. Crim. P. 35, Mears must chal-

lenge his sentence pursuant to 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We therefore affirm the district court orders denying

the motions.



                                                          AFFIRMED



                                2